  Case 3:20-cv-01235-PAD Document 33 Filed 07/01/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 SANDRA RODRÍGUEZ-COTTO, ET
 AL.

         Plaintiff,

                v.                                        CIVIL NO. 20-1235 (PAD)

 WANDA VÁZQUEZ-GARCED, et al.,

         Defendants.


           MINUTES OF PROCEEDINGS: SECOND STATUS CONFERENCE

       Today, the court held a video conference via VTC Bridge-PAD with attorneys Brian Hauss

and Fermín L. Arraiza-Navas, attorneys for plaintiffs; and Susana I. Peñagarícano-Brown, Joel

Torres-Ortiz and Juan C. Ramírez, attorneys for defendants. The conference started at 10:30 a.m.

and ended at 11:05 a.m.

                              A.      LATEST DEVELOPMENTS

       The court stated it reviewed the materials that the parties submitted after the last status

conference, including the supplemental memoranda regarding the effect on this case of Senate Bill

(“SB”) 1582, and took notice that the House of Representative of Puerto Rico approved SB 1582,

although it is unclear if and when the Governor will sign the bill into law. Defendants pointed out

that it is not a matter of if the Governor will sign the bill, but when she will sign it. Based on the

court’s reading of SB 1582, if it were to be signed, it would moot plaintiffs’ challenge to Section

(f) of Article 6.14, but not necessarily as to Section (a). The court observed that SB 1582 refers to

both knowingly and recklessly, and questioned defendants as to which one is it. Defendants

responded that one part of SB 1582 was introductory and the other (Section (a)) was more specific

and it is the one we should be reading because it provides more context.
  Case 3:20-cv-01235-PAD Document 33 Filed 07/01/20 Page 2 of 3
Rodríguez-Cotto et al v. Vázquez-Garced et al.
Civil No. 20-1235 (PAD)
Minutes of Proceedings Status Conference
Page 2



                                             B.   STANDING

    1. Defendants expressed doubts that plaintiffs will have standing because SB 1582 requires

an element of intent, the intent to disseminate false information, and there is a stipulation that

plaintiffs do not intend to intentionally disseminate false information. The court reiterated that

although standing is more relaxed and the threshold very low under the First Amendment, it still

must be shown.

    2. In this connection, the court read all cases that plaintiffs cited in support of the question of

standing, and this review confirmed that “mere subjective fears are not enough.” There must be a

credible threat of prosecution, which existed in Anthony List v. Driehaus, 573 U.S. 149 (2014),

where a complaint was filed against plaintiff; in Babbitt v. United Farm Workers Nat. Union, 442

U.S. 289 (1979), where the challenged statute created an unfair labor practice mixed with

regulation of expression that covered unions (plaintiff was a union); and in Mangual v. Rotger-

Sabat, 317 F.3d 45, (1st Cir. 2003), where one of the officers who were being investigated by the

journalist sent a letter to the Secretary of Justice complaining about the journalist. But the

stipulations in this case do not reflect similar factual settings.

    3. However, a different situation emerges from paragraphs 28 and 29 of the “Declaration of

Sandra Rodríguez-Cotto” (Docket No. 4-1) and paragraphs 15-17 of the “Declaration [sic] Rafelli

González-Cotto” (Docket No. 4-2) (collectively the “Declarations”)(stating the challenged law has

refrained their sources from sharing important information with them because they fear they could

also be prosecuted). If the sources (willing speakers, plaintiffs being willing listeners), have been

frozen, that would be more than merely subjective fear. A limited evidentiary hearing would make

this clearer.
  Case 3:20-cv-01235-PAD Document 33 Filed 07/01/20 Page 3 of 3
Rodríguez-Cotto et al v. Vázquez-Garced et al.
Civil No. 20-1235 (PAD)
Minutes of Proceedings Status Conference
Page 3



                                           C.    NEXT STEPS

    1. Plaintiffs explained that if SB 1582 is signed into law, they will request leave to amend the

complaint and a file a renewed motion for preliminary injunction addressing their challenge to

revised Section (a) of Article 6.14. They advanced that if the government seeks more information

with respect to the sources addressed to in plaintiffs’ declarations, they will move for a protective

order and will not disclose their sources.

    2. If SB 1582 is signed into law the parties shall file a motion so informing the court. From

that point, plaintiffs will then have five (5) days to file an Amended Complaint and a renewed

Motion for Preliminary Injunction with the materials in support of the request. Defendants will be

ordered to respond.

    3. The court reiterated it is confident that defendants will not initiate any adverse action or

prosecution against plaintiffs under the challenged law pending signature of SB 1582. Defendants

stated that the law is valid, has not been declared unconstitutional, and based on plaintiffs’

allegations, any thinking that journalists will be prosecuted is mere speculation today. The court

noted that it understood defendants’ position.

    4. A follow up Status Conference was set for July 8, 2020 at 10:30 a.m. EST.

        SO ORDERED.

        In San Juan, Puerto Rico, this 1st day of July, 2020.

                                                      s/Pedro A. Delgado-Hernández
                                                      PEDRO A. DELGADO-HERNÁNDEZ
                                                      United States District Judge
